Citation Nr: 1724259	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an increased rating for headaches, rated as noncompensable prior to October 29, 2009, as 10 percent disabling prior to March 16, 2016, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) dated in January 2010 and July 2010.  The Veteran testified at a hearing before the Board in March 2016.  The Board remanded the claim in June 2016.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's headaches have been manifested by prostrating attacks occurring on an average of once or twice a week, but do not result in very frequent and completely prostrating and prolonged attacks producing severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to March 16, 2016, the criteria for an increased 30 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8100 (2016).

2. Since March 16, 2016, the criteria for a rating in excess of 30 percent rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.124a , Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define "prostrating," nor has the Court.  See, e.g., Fenderson, 12 Vet. App. at 126-27 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  The phrase "productive of economic inadaptability" has the meaning of either "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet.App. 440 (2004).

The Board finds that an increased 30 percent rating is warranted for the period prior to March 16, 2016, and thus, throughout the pendency of the appeal.  

In so finding, the Board notes that the Veteran's symptoms related to her frequent headaches have remained constant throughout the appeal period.  At her October 2009 VA examination, the Veteran reported that her headaches occurred on average three times per week, lasting for two days at a time.  She was able to work with the headaches, with medication.  She also experienced nausea.  In a March 2010 statement, the Veteran described her headaches as occurring 2-4 times per week requiring medication.  There were multiple occasions where she had to leave work due to her migraine and would then not be able to leave the home due to the severity of the headache.  Also in March 2010, the Veteran's private physician stated that the Veteran's migraine headaches, which occurred on a bi-weekly basis, were chronic and required medication for control.  These described symptoms remained the same throughout the appeal period.  At her March 2016 hearing before the Board, the Veteran reported that her headaches would result in nausea, sensitivity to light, and at times an inability to open her eyes or get out of bed for work.  She would have to lie down for the rest of the day.  She had missed about six to seven days of work in the previous year due to her headaches.  On October 2016 VA examination, the Veteran reported these same symptoms, also stating that she would experience eye pain about once per week related to the headaches.  She reported missing one day of work per month due to her headaches.  She reported prostrating headaches that occurred once per month.  Her headaches were assessed to not result in severe economic adaptability.

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has suffered from at least one prostrating, or prostrating-like, headache per month throughout the appeal period.  She has consistently described headaches that, at times, require that she lie in bed all day long.  While she suffers from headaches weekly, the 2016 examiner assessed that she suffered from prostrating headaches about once per month.  The symptoms described at the 2016 VA examination are similar and consistent to those described throughout the appeal period, leading to the conclusion that she has suffered from at least one prostrating attack per month for many years.  Accordingly, the Board finds that the Veteran's migraine headache disability more accurately meets the criteria for a 30 percent rating prior to March 16, 2016.  

However, an increased 50 percent rating is not warranted at any time during the appeal period, as the Veteran's headaches have not been shown to be very frequent and completely prostrating or to also result in severe economic adaptability.  Throughout the appeal period, she has maintained her full-time job, taking on average one day off per month due to headaches.  She had also reported that her headaches vary in degree, while some are prostrating, at other times she is able to function at work with medication.  Thus, the criteria for a higher rating have not been met.  In that regard, the current 30 percent rating contemplates the Veteran's symptoms in that she has described significant migraine headaches that range in severity, some controlled with medication and others resulting in prostrating attacks necessitating lying in bed.  However, she has been able to maintain her employment without significant interference.   

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

Prior to March 16, 2016, an increased 30 percent rating for headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Since March 16, 2016, a rating in excess of 30 percent rating for headaches is denied.


REMAND 

With regard to the Veteran's claim for service connection for a right knee disability, a new VA examination is necessary in this instance.

The Veteran contends that she injured her right knee in service, that she continued to experience knee pain throughout her service, and that her current right knee pain and problems are related to her service injury.

A review of the service treatment records demonstrates that the Veteran sought treatment for knee pain and problems during service.  In February 2002, the Veteran injured her right knee and was still experiencing pain at the patella area.  She was assessed to have patellofemoral syndrome status post trauma.  In September 2004, she reported right knee swelling for three days that was worse when walking on stairs.  She was noted to have recurrent patellofemoral syndrome.  In November 2004 and December 2004, she reported right knee pain that was also radiating to her ankle.  A 2003 bone scan had shown stress-related symptoms of the right knee.  In May 2005, she reported experiencing right knee pain when she hit her right knee on a ladder.  She was shown to have tenderness to the area that hit the ladder and mild edema.

In October 2016, a VA examiner concluded that the Veteran's current right knee disability was less likely than not related to her service.  However, it appears that the examiner only took into account the 2002 record of right knee injury, and did not consider the other service records showing continuing right knee pain as documented in 2004 and 2005.  As those records are pertinent to the Veteran's claim, a new VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her right knee disability.  The examiner shoulder address the following:

a)  Diagnose all current right knee disabilities, to include stating whether the Veteran has current shin splints or patellofemoral syndrome.

b)  Is it at least as likely as not (within a 50 percent or greater probability) that the Veteran's current right knee disability was caused or aggravated by her service, to include consideration of the 2002, 2004, and 2005 service treatment records documenting ongoing reports of right knee pain and diagnosis of patellofemoral syndrome.

2.  After completion of the above, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


